                 Case 3:20-cv-05840-MAT Document 19 Filed 06/09/21 Page 1 of 16




 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7                                  WESTERN DISTRICT OF WASHINGTON
                                              AT TACOMA
 8
         JENNIFER W.
 9
                                         Plaintiff,               CASE NO. C20-5840-MAT
10
                 v.
11                                                                ORDER RE: SOCIAL SECURITY
         COMMISSIONER OF SOCIAL SECURITY,                         DISABILITY APPEAL
12
                                         Defendant.
13

14             Plaintiff proceeds through counsel in her appeal of a final decision of the Commissioner of

15   the Social Security Administration (Commissioner). The Commissioner denied Plaintiff’s

16   applications for Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI) after

17   a hearing before Administrative Law Judge Rebecca L. Jones (ALJ). Having considered the ALJ’s

18   decision, the administrative record (AR), and all memoranda of record, this matter is REVERSED

19   and REMANDED for further administrative proceedings.

20                                  FACTS AND PROCEDURAL HISTORY

21             Plaintiff was born on XXXX, 1977. 1 Plaintiff has limited education 2 and previously

22
     1
         Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).
23   2
      Plaintiff testified that she remembers sitting for the GED examination, but she was not sure whether she
     had been awarded a GED. (AR 61.)

     ORDER
     PAGE - 1
               Case 3:20-cv-05840-MAT Document 19 Filed 06/09/21 Page 2 of 16




 1   worked as a cashier, a fast food worker, and a stock clerk. (AR 38.) Plaintiff filed an application

 2   for DIB on April 27, 2018, and an application for SSI on April 27, 20218, alleging disability

 3   beginning June 1, 2017. (AR 242-51.) The applications were denied at the initial level and on

 4   reconsideration. On October 1, 2019, the ALJ held a hearing and took testimony from Plaintiff and

 5   a vocational expert (VE). (AR 48-95.) On December 11, 2019, the ALJ issued a decision finding

 6   Plaintiff not disabled. (AR 23-46.) Plaintiff timely appealed. The Appeals Council denied

 7   Plaintiff’s request for review on July 21, 2020 (AR 1-7), making the ALJ’s decision the final

 8   decision of the Commissioner. Plaintiff appeals this final decision of the Commissioner to this

 9   Court.

10                                           JURISDICTION

11            The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

12                                      STANDARD OF REVIEW

13            This Court’s review of the ALJ’s decision is limited to whether the decision is in

14   accordance with the law and the findings supported by substantial evidence in the record as a

15   whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). “Substantial evidence” means more

16   than a scintilla, but less than a preponderance; it means such relevant evidence as a reasonable

17   mind might accept as adequate to support a conclusion. Magallanes v. Bowen, 881 F.2d 747, 750

18   (9th Cir. 1989). If there is more than one rational interpretation, one of which supports the ALJ’s

19   decision, the Court must uphold that decision. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

20   2002).

21                                             DISCUSSION

22            The Commissioner follows a five-step sequential evaluation process for determining

23   whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000).



     ORDER
     PAGE - 2
              Case 3:20-cv-05840-MAT Document 19 Filed 06/09/21 Page 3 of 16




 1          At step one, the ALJ must determine whether the claimant is gainfully employed. The ALJ

 2   found Plaintiff had not engaged in substantial gainful activity since the alleged onset date. (AR

 3   28.)

 4          At step two, the ALJ must determine whether a claimant suffers from a severe impairment.

 5   The ALJ found Plaintiff has the following severe impairments: cervical spine degenerative disc

 6   disease; migraine headaches; obesity; degenerative joint disease of the bilateral knees; irritable

 7   bowel syndrome; and major depressive disorder. (AR 28-29.) The ALJ also found that the record

 8   contained evidence of the following conditions that did not rise to the level of severe impairment:

 9   mild esophagitis; conjunctivitis; vitamin B12 deficiency; sleep apnea; hemorrhoids;

10   hyperlipidemia; and uterine fibroid, status post total hysterectomy. (AR 29.)

11          At step three, the ALJ must determine whether a claimant’s impairments meet or equal a

12   listed impairment. The ALJ found that Plaintiff’s impairments did not meet or equal the criteria of

13   a listed impairment. (AR 29.)

14          If a claimant’s impairments do not meet or equal a listing, the Commissioner must assess

15   residual functional capacity (RFC) and determine at step four whether the claimant has

16   demonstrated an inability to perform past relevant work. The ALJ found Plaintiff able to perform

17   light work, as defined in 20 C.F.R. §§ 404.1567(b) and 41.967(b), with the following limitations:

18   “She can never climb ladders, ropes, or scaffolds. She can occasionally climb ramps and stairs.

19   She can occasionally reach overhead bilaterally. She cannot tolerate concentrated exposure to

20   vibration and to hazards in the workplace, such as moving machinery and unprotected heights. She

21   can perform simple, routine tasks involving no public contact. She can tolerate occasional

22   superficial contact with co-workers, but with no team tasks. She would do better with verbal

23


     ORDER
     PAGE - 3
              Case 3:20-cv-05840-MAT Document 19 Filed 06/09/21 Page 4 of 16




 1   instruction versus written instruction.” (AR 32.) With that assessment, the ALJ found Plaintiff

 2   unable to perform her past relevant work. (AR 38.)

 3          If a claimant demonstrates an inability to perform past relevant work, or has no past

 4   relevant work, the burden shifts to the Commissioner to demonstrate at step five that the claimant

 5   retains the capacity to make an adjustment to work that exists in significant levels in the national

 6   economy. With the assistance of a VE, the ALJ found Plaintiff capable of performing other jobs,

 7   such as work as a routing clerk, housekeeper cleaner, and marking clerk. (AR 39.)

 8          Plaintiff argues that the ALJ erred by (1) not providing specific or legitimate reasons for

 9   rejecting the medical opinions of three examining doctors; (2) not providing clear or convincing

10   reasons for rejecting Plaintiff’s testimony regarding her symptoms and limitations; and (3) failing

11   to account for the symptoms of Plaintiff’s other impairments in assessing Plaintiff’s RFC. Plaintiff

12   requests remand for an award of benefits or, in the alternative, remand for further administrative

13   proceedings. The Commissioner argues the ALJ’s decision has the support of substantial evidence

14   and should be affirmed.

15      1. Medical Opinions

16          The regulations effective March 27, 2017, require the ALJ to articulate how persuasive the

17   ALJ finds medical opinions and to explain how the ALJ considered the supportability and

18   consistency factors. 20 C.F.R. §§ 404.1520c(a)-(b), 416.920c(a)-(b). The regulations require an

19   ALJ to specifically account for the legitimate factors of supportability and consistency in

20   addressing the persuasiveness of a medical opinion. The “more relevant the objective medical

21   evidence and supporting explanations presented” and the “more consistent” with evidence from

22   other sources, the more persuasive a medical opinion or prior finding. Id. at §§ 404.1520c(c)(1)-

23   (2), 416.920c(c)(1)-(2).



     ORDER
     PAGE - 4
              Case 3:20-cv-05840-MAT Document 19 Filed 06/09/21 Page 5 of 16




 1           Further, the Court must continue to consider whether the ALJ’s analysis is supported by

 2   substantial evidence. See Revisions to Rules Regarding the Evaluation of Medical Evidence, 82

 3   Fed. Reg. 5852 (Jan. 18, 2017) (“Courts reviewing claims under our current rules have focused

 4   more on whether we sufficiently articulated the weight we gave treating source opinions, rather

 5   than on whether substantial evidence supports our final decision … [T]hese courts, in reviewing

 6   final agency decisions, are reweighing evidence instead of applying the substantial evidence

 7   standard of review, which is intended to be highly deferential standard to us.”). With these

 8   regulations and considerations in mind, the Court proceeds to its analysis of the medical evidence

 9   in this case.

10           A. Dr. Terilee Wingate, Ph.D.

11           Dr. Wingate conducted a mental status examination (MSE) on Plaintiff on December 27,

12   2018, and diagnosed Plaintiff with chronic post-traumatic stress disorder (PTSD) and borderline

13   personality disorder. (AR 829-37.) Dr. Wingate determined that Plaintiff had a “marked” limitation

14   (i.e., “a very significant limitation on the ability to perform the activity”) in her ability to perform

15   activities within a schedule; to maintain regular attendance; to be punctual with customary

16   tolerances without special supervision; to maintain appropriate behavior in a work setting; and to

17   complete a normal work day and work week without interruptions from psychologically based

18   symptoms. (AR 831.) Dr. Wingate found “moderate” or less limitation in all other areas but

19   determined that Plaintiff’s overall severity based on the combined impact of all diagnosed

20   impairments was also “marked.” (AR 831-32.) Dr. Wingate further opined that Plaintiff displayed

21   normal limits in thought process and content, orientation, perception, and abstract thoughts, but

22   that Plaintiff’s memory, fund of knowledge, concentration, and insight and judgment were not

23   within normal limits. (AR 833.)



     ORDER
     PAGE - 5
              Case 3:20-cv-05840-MAT Document 19 Filed 06/09/21 Page 6 of 16




 1           The ALJ found Dr. Wingate’s opinion regarding Plaintiff’s marked limitations

 2   unpersuasive. (AR 35.) The ALJ concluded that Dr. Wingate’s findings “do not support the marked

 3   limitations as the claimant showed the ability to concentrate, she was cooperative, she had a good

 4   memory, and there is no apparent reason why she would be unable to maintain a full time work

 5   schedule on a regular and continuing basis without interruptions from psychologically-based

 6   symptoms and without special supervision.” (AR 35.) The ALJ further concluded that Dr.

 7   Wingate’s findings “appear to be largely based on the claimant’s self-reports, which are

 8   inconsistent with the evidence from either source, or with the claimant’s health treatment notes.”

 9   (AR 35.) The ALJ, however, failed to explain how or why the medical evidence in the record either

10   fails to support or is inconsistent with Dr. Wingate’s conclusions or why the ALJ’s alternative

11   conclusions are correct.

12           The ALJ noted that, during the MSE, Plaintiff “was able to engage in a three-step task, she

13   recalled four out of four words, she demonstrated basic general knowledge, she performed serial

14   3s without error, she appropriately interpreted a common proverb, and she demonstrated good

15   judgment when presented with a difficult situation.” (AR 35.) However, the ALJ failed to consider

16   other MSE findings that support Dr. Wingate’s conclusions, such as findings that Plaintiff’s

17   recollection during the three-step task faltered after five minutes and that Plaintiff made errors on

18   serial 7s. 3 (AR 833.) The MSE findings thus do not support the ALJ’s conclusions that Plaintiff

19   has “a good memory” and “the ability to concentrate.” (AR 35.)

20

21

22
     3
       The Court notes that the MSE findings concerning Plaintiff’s memory, fund of knowledge,
     concentration, and insight and judgment were based clinical tests and not on Plaintiff’s self-reports, and
     the examiner noted no malingering. (AR 833.) See Ghanim v. Colvin, 763 F.3d 1154, 1162-63 (9th Cir.
23
     2014) (“[W]hen an opinion is not more heavily based on a patient’s self-reports than on clinical
     observations, there is no evidentiary basis for rejecting the opinion.”).

     ORDER
     PAGE - 6
              Case 3:20-cv-05840-MAT Document 19 Filed 06/09/21 Page 7 of 16




 1          Similarly, the MSE findings do not support the ALJ’s conclusions that Plaintiff

 2   demonstrated “basic general knowledge.” (AR 35.) To the contrary, the MSE findings show that,

 3   although Plaintiff was able to identify current event and five major U.S. cities, Plaintiff was unable

 4   to name the vice president or governor of Washington and identify both states bordering

 5   Washington. (AR 833.) The ALJ thus failed to adequately consider the objective medical evidence

 6   and supporting explanations provided by Dr. Wingate when evaluating the persuasiveness of Dr.

 7   Wingate’s opinion. 20 C.F.R. §§ 404.1520c(c)(1), 416.920c(c)(1) (supportability factor).

 8          Additionally, as discussed further below, the ALJ failed to consider the opinions of Drs.

 9   W. Michael Rogers and Andrew Larsen, who, consistent with Dr. Wingate’s opinion, found that

10   Plaintiff had impaired memory functioning and difficulty maintaining concentration. (AR 491,

11   825.) The ALJ thus failed to adequately consider the consistency of Dr. Wingate’s opinion with

12   the evidence from other sources when evaluating the persuasiveness of Dr. Wingate’s opinion. 20

13   C.F.R. §§ 404.1520c(c)(2), 416.920c(c)(2) (consistency factor).

14          Because the ALJ failed to adequately evaluate supportability and consistency when

15   articulating the persuasiveness of Dr. Wingate’s opinion, 20 C.F.R. §§ 404.1520c(a)-

16   (b), 416.920c(a)-(b), the ALJ erred by discounting Dr. Wingate’s opinion. This error was harmful

17   because it resulted in an RFC determination that failed to account for all assessed functional

18   limitations

19          B. Dr. W. Michael Rogers, Psy.D.

20          Dr. Rogers performed a mental evaluation on Plaintiff on August 25, 2018, and made the

21   following functional assessment:

22                  The claimant appears to have the capacity to reason and to
                    understand. Memory functioning seems impaired across all
23                  domains. Concentration and persistence appear limited.
                    Interpersonally, the claimant comes across as somewhat paranoid,

     ORDER
     PAGE - 7
              Case 3:20-cv-05840-MAT Document 19 Filed 06/09/21 Page 8 of 16




 1                   edgy, and irritable. Activities of daily living appear to require
                     modifications and/or assistance. The claimant’s current level of
 2                   adaptation seems guarded.

 3   (AR 491.)

 4           The ALJ found Dr. Rogers’ conclusions partially persuasive but noted that “the mental

 5   status examination findings show no significant concentration or persistence difficulties, good

 6   memory, and the ability to interact in a satisfactory manner.” (AR 34.) The ALJ, however, failed

 7   to explain how or why the medical evidence in the record either fails to support or is inconsistent

 8   with Dr. Rogers’ conclusions or why the ALJ’s alternative conclusions are correct.

 9           The ALJ noted that Plaintiff “was able to recall basic information and she provided

10   evidence of at least a basic fund of knowledge. The completion of serial 7s showed the claimant

11   was able to concentrate. She was also able to think abstractly and follow a three-step command

12   without difficulty.” (AR 34.) However, the ALJ failed to consider other findings in the evaluation

13   that support Dr. Rogers’ conclusions, such as findings that Plaintiff had difficulty recalling past

14   presidents and was unable to recall three objects after a five-minute delay. 4 (AR 489.) The mental

15   health evaluation findings thus do not support the ALJ’s conclusion that Plaintiff has a “good

16   memory.” (AR 34.)

17           Similarly, the evaluation findings do not support the ALJ’s conclusions that Plaintiff has a

18   “basic fund of knowledge” and “the ability to interact in a satisfactory manner.” (AR 34.) To the

19   contrary, the findings show that Plaintiff was unable to identify current events or the two states

20   that border Washington and that Plaintiff appeared “on edge; irritable, anxious, and paranoid.”

21

22
     4
       The Court notes that Dr. Rogers’ mental evaluation findings concerning Plaintiff’s memory, fund of
     knowledge, concentration, and insight and judgment were based clinical tests and not on Plaintiff’s self-
     reports. (AR 489-91.) See Ghanim, 763 F.3d at 1162-63 (9th Cir. 2014) (“[W]hen an opinion is not more
23
     heavily based on a patient’s self-reports than on clinical observations, there is no evidentiary basis for
     rejecting the opinion.”).

     ORDER
     PAGE - 8
              Case 3:20-cv-05840-MAT Document 19 Filed 06/09/21 Page 9 of 16




 1   (AR 489.) The ALJ thus failed to adequately consider the objective medical evidence and

 2   supporting explanations provided by Dr. Rogers when evaluating the persuasiveness of his

 3   opinion. 20 C.F.R. §§ 404.1520c(c)(1), 416.920c(c)(1) (supportability factor).

 4           Additionally, as previously noted, the ALJ failed to consider the opinions of Drs. Wingate

 5   and Larsen, who, consistent with Dr. Rogers’ opinion, found that Plaintiff had limited memory

 6   functioning and difficulty maintaining concentration. (AR 825, 833.) The ALJ thus failed to

 7   adequately consider the consistency of Dr. Rogers’ opinion with the evidence from other sources

 8   when evaluating the persuasiveness of his opinion. 20 C.F.R. §§ 404.1520c(c)(2), 416.920c(c)(2)

 9   (consistency factor).

10           Because the ALJ failed to adequately evaluate supportability and consistency when

11   articulating the persuasiveness of Dr. Rogers’ opinion, 20 C.F.R. §§ 404.1520c(a)-

12   (b), 416.920c(a)-(b), the ALJ erred by discounting Dr. Rogers’ opinion. This error was harmful

13   because it resulted in an RFC determination that failed to account for all assessed functional

14   limitations

15           C. Dr. Andrew Larsen, M.D.

16           Dr. Larsen is Plaintiff’s treating physician. In November 2018, Dr. Larsen completed a

17   WorkFirst form on which he opined that Plaintiff has physical, mental, emotional, and

18   developmental conditions that limit her ability to work, look for work, or prepare for work. (AR

19   825.) Specifically, Dr. Larsen diagnosed Plaintiff with knee osteoarthritis, migraine with

20   aura/cervicalgia, bipolar II disorder, a learning disability, and obstructive sleep apnea. (AR 825.)

21   Dr. Larsen completed another WorkFirst form in January 2020 on which Dr. Larsen again noted

22   that Plaintiff has the following limiting conditions: migraine with aura, bipolar II disorder, irritable

23   bowel syndrome, Klippel-Feil Syndrome, and knee osteoarthritis. (AR 14.) In both 2018 and 2020,



     ORDER
     PAGE - 9
             Case 3:20-cv-05840-MAT Document 19 Filed 06/09/21 Page 10 of 16




 1   Dr. Larsen opined that Plaintiff’s conditions limit her to sedentary work with the ability to lift 10

 2   pounds maximum. (AR 15, 826.)

 3          The ALJ found that Dr. Larsen’s opinion was “not supported by the medical evidence.”

 4   (AR 36.) The ALJ concluded that Dr. Larsen’s “assessment of the claimant being capable of

 5   sedentary work is overly restrictive in light of the objective findings, the claimant’s demonstrated

 6   functioning, and the record as a whole.” (AR 36.) The ALJ, however, failed to explain how or why

 7   the medical evidence in the record either fails to support or is inconsistent with Dr. Larsen’s

 8   conclusions.

 9          The ALJ found Dr. Larsen’s opinion unsupported based on “the reasons set forth

10   throughout this decision,” noting that “the record supports a finding that the claimant is capable of

11   a range of light work, as set for this the residual functioning capacity assessment above, meaning

12   the claimant can do the jobs identified by the vocational expert.” (AR 36.) The ALJ’s reasoning is

13   insufficient. The regulations require the ALJ to articulate the persuasiveness of each medical

14   opinion and explain how the ALJ considered the supportability and consistency factors for that

15   opinion. 20 C.F.R. §§ 404.1520c(a)-(b), 416.920c(a)-(b). Here, the ALJ evaluated neither the

16   supportability nor the consistency of Dr. Larsen’s opinion considering the objective medical

17   evidence in the record. Indeed, the record show that Dr. Larsen supported his opinion with findings

18   that Plaintiff has difficulty reading and writing, standing for long periods of time, and maintaining

19   concentration and that Plaintiff’s conditions cause her to fall asleep when standing. (AR 825.)

20   Additionally, Dr. Larsen’s 2018 and 2020 opinions are consistent (AR 15, 826) and, as noted

21   previously, his conclusion regarding Plaintiff’s limited concentration is consistent with the

22   opinions of Drs. Wingate and Rogers. (AR 491, 833.)

23


     ORDER
     PAGE - 10
             Case 3:20-cv-05840-MAT Document 19 Filed 06/09/21 Page 11 of 16




 1           Because the ALJ failed to evaluate supportability and consistency when articulating the

 2   persuasiveness of Dr. Larsen’s opinion, 20 C.F.R. §§ 404.1520c(a)-(b), 416.920c(a)-(b), the ALJ

 3   erred by discounting Dr. Larsen’s opinion. This error was harmful because it resulted in an RFC

 4   determination that failed to account for all assessed functional limitations

 5       2. Plaintiff’s Symptom Testimony

 6           Plaintiff contends that the ALJ erred by failing to provide clear or convincing evidence for

 7   discounting the Plaintiff’s testimony regarding her symptoms and limitations.

 8           The rejection of a claimant’s subjective symptom testimony5 requires the provision of

 9   specific, clear, and convincing reasons. Burrell v. Colvin, 775 F.3d 1133, 1136-37 (9th Cir. 2014)

10   (citing Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012)); see also Lingenfelter v. Astrue, 504

11   F.3d 1028, 1036 (9th Cir. 2007). “General findings are insufficient; rather, the ALJ must identify

12   what testimony is not credible and what evidence undermines the claimant’s complaints.” Lester

13   v. Chater, 81 F.3d 821, 834 (9th Cir. 1996). An ALJ may reject a claimant’s symptom testimony

14   when it is contradicted by the medical evidence, but not when it merely lacks support in the medical

15   evidence. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir.

16   2008) (“Contradiction with the medical record is a sufficient basis for rejecting a claimant’s

17   subjective testimony.”); Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (“[L]ack of medical

18   evidence cannot form the sole basis for discounting pain testimony.”).

19       A. Objective Medical Evidence

20           The ALJ concluded that Plaintiff’s testimony regarding the severity of her symptoms was

21

22   5
       Effective March 28, 2016, the Social Security Administration (SSA) eliminated the term “credibility”
     from its policy and clarified the evaluation of a claimant’s subjective symptoms is not an examination of
23   character. SSR 16-3p. The Court continues to cite to relevant case law utilizing the term credibility.



     ORDER
     PAGE - 11
             Case 3:20-cv-05840-MAT Document 19 Filed 06/09/21 Page 12 of 16




 1   inconsistent with the objective evidence of record, which the ALJ described as containing “largely

 2   unremarkable workups for many of [Plaintiff’s] complaints and largely unremarkable imaging

 3   studies.” (AR 37.)

 4          The ALJ discounted Plaintiff’s reports about a neck and knee disorder, noting that the

 5   imaging of Plaintiff’s neck and knee disorders “has shown only mild findings” and that, although

 6   Plaintiff “stated her cervical spine vertebrae have fused together, . . . there is no evidence of this,

 7   so it is not clear why the claimant thinks this is the case.” (AR 37.) The ALJ, however,

 8   misrepresented the record. The record contains objective medical evidence that Plaintiff has been

 9   diagnosed with knee osteoarthritis, cervicalgia, and a vertebral anomaly of the neck diagnosed as

10   Klippel-Feil Syndrome. (AR 14-16, 825, 846-47, 860-63.) The ALJ did not address the medical

11   evidence showing Plaintiff’s neck and spine disorder, nor did the ALJ explain how or why the

12   medical findings undermined Plaintiff’s testimony. Therefore, the ALJ’s reasoning was not

13   specific, clear, or convincing. See Burrell, 775 F.3d at 1136.

14          The ALJ also discounted Plaintiff’s reports of migraine headaches because Plaintiff

15   attributed the headaches to a head injury from ten years ago which did not prevent her from

16   working. (AR 37.) However, Plaintiff also attributed her headache pain to her congenital spine and

17   neck disorder described above, which conditions Plaintiff supported with objective medical

18   evidence. (AR 66-68, 846-47, 853-73.) The ALJ “cannot simply pick out a few isolated instances”

19   of medical health that support her conclusion but must consider those instances in the broader

20   context “with an understanding of the patient’s overall well-being and the nature of her

21   symptoms.” Attmore v. Colvin, 827 F.3d 872, 877 (9th Cir. 2016). That Plaintiff’s prior head injury

22   did not prevent her from working cannot serve as clear and convincing reasons for discounting the

23   Plaintiff’s testimony concerning her migraine headaches. The ALJ did acknowledge that Plaintiff’s



     ORDER
     PAGE - 12
             Case 3:20-cv-05840-MAT Document 19 Filed 06/09/21 Page 13 of 16




 1   doctors concluded that “there was a large musculoskeletal component to [Plaintiff’s] pain

 2   complaints”; however, the ALJ apparently rejected that conclusion, noting that there was no

 3   neurological etiology to Plaintiff’s headaches. (AR 37.) The ALJ did not explain how or why the

 4   medical evidence undermined Plaintiff’s testimony or how or why the medical evidence

 5   concerning Plaintiff’s headaches was inconsistent or unsupported by the record. Therefore, the

 6   ALJ’s reasoning was not specific, clear, or convincing. See Burrell, 775 F.3d at 1136.

 7          The ALJ also discounted Plaintiff’s reports of pain attributed to musculoskeletal causes

 8   and enlarged breasts, noting that “imaging of the [Plaintiff’s] cervical spine and knees shows only

 9   mild degenerative changes, with no recommendation for surgery” and that “[t]reatment for all of

10   the claimant’s impairments has largely been conservative and routine in nature throughout the

11   period at issue.” (AR 37.) An ALJ may discount a claimant’s testimony concerning the intensity

12   of pain experienced where treatment for a condition is “routine and conservative.” See Edginton

13   v. Colvin, 625 Fed. Appx. 334, 336 (9th Cir. Sept. 1, 2015). However, the record does not support

14   the ALJ’s characterization. The record shows that Plaintiff’s treating physician referred Plaintiff

15   for bariatric surgery and breast reduction surgery to alleviate Plaintiff’s chest and knee pain (AR

16   750, 775); Plaintiff received steroid injections in her knees as well as nerve blocks for her cervical

17   spine pain (AR 755, 853-56, 860-63); due to the ineffectiveness of the knee steroid injections,

18   Plaintiff was referred to orthopedics to consider viscous injections (AR 740.) Plaintiff testified,

19   however, that she opted out of weight loss surgery to alleviate her neck pain due to phobia of

20   “being cut” and that the injections did not provide her with relief. (AR 69, 73.) Therefore, the

21   Court finds that the ALJ’s assessment of Plaintiff’s treatment as conservative is not supported by

22   clear and convincing reasons. See Burrell, 775 F.3d at 1136.

23


     ORDER
     PAGE - 13
             Case 3:20-cv-05840-MAT Document 19 Filed 06/09/21 Page 14 of 16




 1          Finally, the ALJ discounted Plaintiff’s testimony regarding her mental health, noting that

 2   “two thorough evaluations produced mental status examination findings that show the claimant

 3   does not have a significant psychological disorder that precludes performance of a full time work

 4   schedule on a regular and continuing basis.” (AR 37.) However, the evidence in the record

 5   indicates that Plaintiff has several diagnosed mental health conditions, including major depressive

 6   disorder, PTSD, bipolar disorder, and borderline personality disorder. (AR 14, 774-76, 825, 831.)

 7   The ALJ did not address these diagnoses as they relate to Plaintiff’s testimony. The ALJ thus failed

 8   to explain why the mental status examination findings that showed no significant psychological

 9   disorder were more relevant to Plaintiff’s claims than the medical opinions diagnosing several

10   mental health disorders. 20 C.F.R. §§ 404.1520c(a)-(b), 416.920c(a)-(b) (requiring the ALJ to

11   articulate how the medical opinions and prior medical findings in a claim were considered).

12          The ALJ further discounted Plaintiff’s testimony regarding her mental health and thoughts

13   of self-harm, noting that Plaintiff’s “engagement with mental health treatment has only been fairly

14   recent, within the last year or so” and that, although Plaintiff testified to thoughts of self-harm

15   “these thoughts were not a significant distraction during the mental status examinations with the

16   consultative examiner or the DSHS examiner.” (AR 37.) The apparent inconsistency between

17   Plaintiff’s statements and the examiners’ observations cannot serve as clear and convincing

18   reasons for discounting Plaintiff’s testimony concerning her mental health symptoms. See

19   Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (claimants who suffer from mental

20   conditions may have symptoms that wax and wane, with downward cycles, cycles of improvement,

21   and mixed results from treatment).

22          Because the ALJ did not identify a clear and convincing conflict with the medical record

23   supported by substantial evidence, the ALJ erred by discounting Plaintiff’s testimony.



     ORDER
     PAGE - 14
             Case 3:20-cv-05840-MAT Document 19 Filed 06/09/21 Page 15 of 16




 1      B. Secondary Gain

 2          In discounting Plaintiff’s testimony, the ALJ noted that “[t]here also appears to be some

 3   secondary gain motivate in this case; in September 2018, the claimant told her therapist that she

 4   could not live off her daughter’s $699 per month SSID funds.” (AR 37.) Evidence that the claimant

 5   was motivated by secondary gain is sufficient to support an ALJ’s rejection of testimony. Matney

 6   ex rel. Matney v. Sullivan, 981 F.2d 1016, 1020 (9th Cir. 1992). Therefore, the tendency to

 7   exaggerate or engage in manipulative conduct during the administrative process is a permissible

 8   reason to discount the credibility of the claimant’s reported symptoms. Tonapetyan v. Halter, 242

 9   F.3d 1144, 1148 (9th Cir. 2001).

10          Here, the ALJ did not identify any specific instances of malingering, exaggerations, or

11   manipulative behavior. Therefore, the ALJ’s conclusion regarding secondary gain motivation is

12   unsupported.

13      3. Other Impairments

14          Plaintiff avers that the ALJ erred by failing to include limitations related to Plaintiff’s

15   Klippel-Feil Syndrome, sleep apnea, PTSD, borderline personality disorder, or bipolar disorder in

16   the RFC. The ALJ identified Plaintiff’s sleep apnea as a non-severe impairment and noted that

17   Plaintiff’s doctors have diagnosed Plaintiff with various mental health conditions, such as PTSD

18   and bipolar disorder. (AR 29.) The ALJ asserted that she “considered all of the claimant’s

19   medically determinable impairments, including those that are not severe, when assessing the

20   claimant’s residual functional capacity.” (AR 29.)

21          When assessing the RFC, the ALJ must take into consideration the limitations and

22   restrictions imposed by all of Plaintiff’s impairments, even non-severe impairments. Buck v.

23   Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017). As a result, the RFC “should be exactly the same



     ORDER
     PAGE - 15
             Case 3:20-cv-05840-MAT Document 19 Filed 06/09/21 Page 16 of 16




 1   regardless of whether certain impairments are considered ‘severe’ or not.” Id. (emphasis in

 2   original). Here, however, as discussed in the previous sections, the ALJ erred by discounting the

 3   medical opinions of Drs. Wingate, Rogers, and Larsen, by discounting Plaintiff’s symptom

 4   testimony, and by misrepresenting the record concerning Plaintiff’s cervical spine disorder. As a

 5   result, the RFC determination failed to account for all of Plaintiff’s functional limitations. Remand

 6   is accordingly necessary to afford the ALJ opportunity to properly assess the above-described

 7   medical evidence in the first instance.

 8                                             CONCLUSION

 9          For the reasons set forth above, this matter is REVERSED and REMANDED for further

10   administrative proceedings.

11          DATED this 9th day of June, 2021.

12

13                                                         A
                                                           MARY ALICE THEILER
14                                                         United States Magistrate Judge

15

16

17

18

19

20

21

22

23


     ORDER
     PAGE - 16
